DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hardy Jr. et al. (US 4944523 A) in view of Ferry (US 1830787 A).
With respect to claim 1, Hardy Jr. et al. teaches the use of a stabilizer bar having an opening (Hardy Jr. et al. FIG. 3, 102; page 6, left column, first paragraph), a linkage having a link (Hardy Jr. et al. FIG. 4, 112; page 6, left column, paragraph 2), a stop out (Hardy Jr. et al. FIG. 4, 114; page 6, left column, paragraph 2, described as a head but additionally serves as a stop out), and a locking nut (Hardy Jr. et al. FIG. 4, 120; page 6, left column, paragraph 2), a pair of compressible bushings on the linkage (Hardy Jr. et al. FIG. 4, 136 & 140 and 134 & 138; page 6, left column, paragraph 2), the link being rod shaped (Hardy Jr. et al. FIG. 4, 112; page 6, left column, paragraph 2)and having male threads to the end face (Hardy Jr. et al. FIG. 4, 118; page 6, left column, paragraph 2), the link going through the opening on the 
Additionally Ferry teaches a locking nut having an inner surface which surrounds a bore that extends from an open end to a closed end (Ferry FIG. 6 & FIG. 7; page 3 paragraph 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the caped locking nut of Ferry in place of the locking nut of Hardy Jr. et al. to allow for a reduction in debris buildup on the threads of the link and the locking nut thus making removal of the locking nut for maintenance easier. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to tighten said end face of said link such that it is in contact with said closed end of said locking nut so that the whole assembled linkage has a shorter total length and can be fit in tighter spaces. 
Hardy Jr. et al. modified as above has structure which allows for both of said bushings being partially compressed with one of said bushings being compressed between said stop out and said stabilizer bar and with the other of said bearings being compressed between said locking nut and said stabilizer bar. 
Hardy Jr. et al. as modified above does not explicitly teach that said bushing are partially compressed to optimized compression ranges.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have said bushings to be partially compressed to optimized compression ranges, so as to achieve an optimal stabilization and 
Regarding claim 2, Hardy Jr. et al. modified as above teaches the use of a locking nut with a hexagonal shape (Hardy Jr. et al. FIG. 3 & FIG. 4, 120) (Ferry FIG. 6 & FIG. 7; Page 3 paragraph 1).
	Regarding claim 4, Hardy Jr. et al. modified as above teaches a suspension system wherein each of said bushings extends from an outer end that faces away from said stabilizer bar to an inner end that contacts said stabilizer bar and wherein said outer end has a greater outer diameter than said inner end (Hardy Jr. et al. FIG. 3 & FIG. 4, any of 134, 136, 138, & 140; page 6, left column, paragraph 3). 
Regarding claim 5, Hardy Jr. et al. modified as above teaches a pair of washers, one of said washers being disposed between said stop out and one of said bushings and the other of said washers being disposed between said locking nut and the other of said bushings (Hardy Jr. et al. FIG. 4, 130 & 132; page 6, left column, paragraph 2).
Regarding claim 7, Hardy Jr. et al. modified by Ferry teach the structural limitations recited in the claimed invention.  
Hardy Jr. et al. discloses the structure of the following portion of the claim: A method of repairing a suspension system in a vehicle, comprising the steps of: preparing a stabilizer bar which has an opening (Hardy Jr. et al. FIG. 3, 102; page 6, left column, first paragraph); preparing a link that is rod-shaped (Hardy Jr. et al. FIG. 4, 112; page 6, left column, paragraph 2), the link having an end face (Hardy Jr. et al. FIG. 4, 114; page 6, left column, paragraph 2, described as a head but additionally serves as a stop out) and male threads adjacent the end face (Hardy Jr. et al. FIG. 4, 118; page 6, left column, paragraph 2), and the link having a stop out which is spaced from the end face (Hardy Jr. et al. FIG. 4, 
Ferry teaches the threaded locking nut with a cap mentioned near the end of the claim: threading a locking nut (Ferry FIG. 6 & FIG. 7; page 3 paragraph 1) onto the link until the end face of the link contacts a closed end of the locking nut and wherein threading the locking nut onto the link compresses the first and second bushings. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the caped locking nut of Ferry in place of the locking nut of Hardy Jr. et al. to allow for a reduction in debris buildup on the threads of the link and the locking nut thus making removal of the locking nut for maintenance easier. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to tighten said end face of said link such that it is in contact with said closed end of said locking nut so that the whole assembled linkage has a shorter total length and can be fit in tighter spaces. 

Hardy Jr. et al. modified as above has the structure required to perform the steps recited in claim 7. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hardy Jr. et al. (US 4944523 A) in view of Ferry (US 1830787 A) and further in view of Guerriero (US 3938822 A).
Regarding claim 3 Hardy Jr. et al. modified as above does not teach the use of a ball joint secured to the link at an opposite end of said link from the end face but Guerriero does (Guerriero, FIG. 1, 12; page 2, right column, paragraph 5). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the end ball joint of Guerriero in place of a second set of bushings of Hardy Jr. et al. modified as above to allow the link to connect to members without through holes for the link to pass through which would allow it to be used for a broader variety of implementations and thus achieve greater commercial success.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hardy Jr. et al. (US 4944523 A) in view of Ferry (US 1830787 A) and further in view of Harvey (US 20170129301 A1).
Regarding claim 6, Hardy Jr. et al. modified as above teaches the use of washers does not teach the use of washers received within counterbores of bushings but Harvey does (Harvey, FIG. 3, 32 & 36; specification paragraphs 13 & 14). It would have been obvious to a person having ordinary skill in the art . 
Response to Arguments
Applicant’s arguments filed 3/11/2021 have been full considered but they are not persuasive. 
The applicant argues that “Neither of the applied prior art references, taken alone or in combination, teaches first and second bushing being compressed to optimized compression ranges as now required” however, as addressed above in the rejection, such a modification is considered obvious.  Further, the examiner notes that “optimized compression range” is sufficiently broad to embrace any degree of compression desired by one of ordinary skill in the art. 
Applicant additionally argues that there is not a sufficiently reasonable expectation that replacing the nut of Hardy with the closed cap nut taught in Ferry and tightening it down until the end of the bolt contacted the closed end of the ferry nut would be successful. Nuts are known to be suitable to attach to a link as seen in Hardy and the addition of a cap as taught by Ferry would not interfere with their primary purpose so there is a reasonable expectation that using a cap nut in place of an uncapped nut would be successful.  
Applicant additionally argues that “an application of force in an upward direction would have the effect of removing the cap 14 from the nut 11” and that “if the nut were to be threaded just a little too much … the cap 14 would fall off the nut 11, thereby defeating the purpose of cap 14” however the bulk of the force applied to the nut will be to the threads, not the cap and the cap firmly secured by serrations (as mentioned in all 4 of Ferry’s claims) and by an interference fit (claim 4) which will serve to 
Other Pertinent References
Harvey (US 20180312027 A1) – Sway Bar Linkage with Bushing
Sparks (US 5704631 A) – End-link for automotive suspension system
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        
	

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616